Filed by Fresenius Kabi Pharmaceuticals Holding, LLC pursuant to Rule 425 under the Securities Act of 1933 Subject Company:APP Pharmaceuticals, Inc. Commission File No.: 333-152690 11.08.2008 Bad Homburg v.d.H. Substantial oversubscription in first phase of syndication of US$ 2,400 million Senior Secured Credit Facilities As a further component of the acquisition financing of APP Pharmaceuticals, Inc., US$ 2,400 million Senior Secured Credit Facilities were successfully offered in a first phase of syndication. Thereof, US$ 1,900 million will be used for the purchase price, the refinancing of APP’s existing debt, transaction fees and expenses. US$ 500 million will be available for general corporate purposes, including ongoing working capital requirements. The US$ 650 million revolving facilities and the US$ 900 million Term Loan A have a tenor of 5 years, the US$ 850 million Term Loan B of 6 years. 20 of Fresenius’ key relationship banks from Europe, North America and Japan, acting as Mandated Lead Arrangers and Joint Lead Arrangers, have provided strong commitments. Therefore, the target amount has been substantially oversubscribed.
